Citation Nr: 1012259	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
September 15, 2009, for service-connected patellofemoral 
syndrome (PFS) of the right knee, and in excess of 10 
percent thereafter.  

2.  Entitlement to an initial compensable rating prior to 
September 15, 2009, for service-connected patellofemoral 
syndrome (PFS) of the left knee, and in excess of 10 percent 
thereafter.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 2003 to 
January 2008, including honorable service in Southwest Asia 
theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is 
to help ensure a smooth transition from military to civilian 
status by allowing service members to file pre-discharge 
claims for disability compensation with VA.  In order to 
facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system 
is utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document 
involved in the claims process.  The use of this system 
allows VA to leverage information technology in order to 
more quickly and accurately decide a Veteran's claim for 
benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 

Of note, the Veteran appealed other ratings-specifically for 
service-connected posttraumatic stress disorder (PTSD), 
bilateral hallux valgus, and right foot scar.  In a 
September 2008 letter to VA, however, the Veteran indicated 
that he only wished to appeal the ratings regarding his 
bilateral knee disability.  As such, the Board will proceed 
on the issues as noted on the title page of this decision.  

Additionally, the Veteran was awarded a 10 percent rating in 
each knee in a November 2009 rating decision.  This award 
was effective September 15, 2009.  Although this was a 
partial grant of the benefit sought, the Board notes that 
the Veteran has indicated continued disagreement with the 
rating assigned and the Veteran has not been granted the 
maximum benefit allowed; thus, the claim is still active.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to September 15, 2009, the Veteran had a full 
range of motion of the bilateral knees without evidence of 
arthritis or recurrent subluxation.

3.  From September 15, 2009, the Veteran's bilateral knee 
disability is manifested by symptoms including functional 
limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to September 
15, 2009, and a rating greater than 10 percent thereafter, 
for right knee patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 
5014, 5257, 5260, 5261 (2009).

2.  The criteria for a compensable rating prior to September 
15, 2009, and a rating greater than 10 percent thereafter, 
for left knee patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5014, 
5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Board notes in this instance that the Veteran was not 
provided notice compliant with the VCAA.  The Board finds, 
however, that the presumed error raised by such defect is 
rebutted because of evidence of actual knowledge on the part 
of the Veteran and other documentation in the claims file 
reflecting such notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Additionally, the Board notes that 
the underlying service connection claim for bilateral PFS 
was awarded in a January 2008 rating decision and the 
Veteran is appealing the initial ratings assigned following 
the award of service connection.  The United States Court of 
Appeals for Veteran's Claims (Court) has indicated that in a 
claim for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, as is 
the situation in this case, that further notice is not 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran was provided two rating decisions regarding the 
above-noted claims, a Statement of the Case (SOC), and a 
Supplemental Statement of the Case (SSOC).  The SOC dated in 
January 2009 included an attachment regarding ratings and 
effective dates pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, the SOC and the November 
2009 SSOC indicated all the rating criteria relevant to the 
Veteran's bilateral knee disability.  Additionally, the 
Veteran has submitted statement regarding the impact of his 
bilateral knee disability on his daily life, and he has been 
afforded two VA examinations regarding this disability.  He 
has reported the progressive worsening of his disability as 
well as the pain he experiences.  Thus, the Veteran has 
shown actual knowledge of his part as to what evidence is 
required to show an increased disability.  Finally, the 
Board finds that the Veteran has had a meaningful 
opportunity to assist in development of his claim.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The Veteran seeks an initial compensable rating for his 
service-connected bilateral PFS, and a rating in excess of 
10 percent for each knee from September 15, 2009.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where 
entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Veteran's bilateral PFS is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5014, which provides that a 
rating should be based on the limitation of motion of the 
affected parts under Diagnostic Code 5003, the diagnostic 
code used to evaluate arthritis.  The provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5003 state that degenerative 
arthritis established by radiologic findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is 
assigned if extension is limited to 15 degrees, and 30 
percent is assigned if extension is limited to 20 degrees.  
Separate ratings for both limited flexion and limited 
extension are allowed if the objective evidence shows a 
compensable level of limited motion for both directions.  
See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 
percent evaluation is assigned when the impairment is deemed 
to be severe due to recurrent subluxation or lateral 
instability.  It is noted that knee impairments may also be 
evaluated based on dislocated or removed cartilage, nonunion 
and/or malunion of the tibia and fibula, or the presence of 
genu recurvatum.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable, or under Code 5003 or 5010, when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.  Again, Diagnostic Code 5003 allows for 
rating disabilities of the joints by the level of limitation 
of motion when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
order for a separate rating to be assigned, there must be 
evidence of additional disability not already considered in 
evaluating the disability under Diagnostic Code 5257 in 
order to avoid pyramiding as per 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  

The Veteran's service treatment records (STRs) are devoid of 
complaints related to the bilateral knees.  Prior to 
discharge from service, the Veteran underwent a VA 
examination in December 2007.  The Veteran reported that his 
bilateral knee complaints existed since 2004 and included 
symptoms of weakness, stiffness, redness, giving way, 
locking, dislocation, and pain.  The pain was constant but 
did not radiate, and was crushing and aching in nature.  The 
Veteran reported a pain level of 10/10, with 10 being the 
most intense pain.  The pain was brought on by physical 
activity and standing, and it is relieved on its own.  The 
Veteran reported functioning without medication, and he was 
not undergoing any formal treatment for this condition.  He 
claimed functional impairment due to pain.  

Upon physical examination, the Veteran's bilateral knees 
were within normal limits with bilateral crepitus.  There 
was no edema, effusion, weakness, tenderness, redness, heat, 
guarding of movement, subluxation, joint effusion, or 
locking pains bilaterally.  The examiner noted that the 
bilateral knees had a full range of motion (both flexion to 
140 degrees and extension to 0 degrees), and the stability 
tests were within normal limits.  Anterior and posterior 
cruciate ligaments stability testing was within normal 
limits as was the medial and lateral collateral ligaments 
stability tests.  The medical and lateral meniscus stability 
test was within normal limits bilaterally.  

The examiner indicated that after repetitive use of the 
right and left knees, there was no pain, fatigue, weakness, 
lack of endurance or incoordination in either knee.  
Additionally, the examiner found not additional degree of 
decreased range of motion in the bilateral knees following 
repetitive motion.  X-ray of the bilateral knee revealed 
normal findings.  The examiner diagnosed the Veteran as 
having bilateral PFS, subjective pain with physical 
activities, and objective crepitus in both knees with normal 
x-ray findings.  

In the Veteran's substantive appeal, he indicated that he 
experienced extreme pain in his knees that lasts most of the 
day.  He further indicated that his knee pain caused him 
difficulty in working some jobs.  

In September 2009, the Veteran underwent another VA 
examination.  He reported the onset of his bilateral knee 
pain as in 2005.  He did not identify a specific injury, but 
reported the progressive worsening of the bilateral knee 
pain after serving in Iraq.  The Veteran related that he 
experienced pain in the knees after standing on a hard floor 
for an hour or longer.  He also reported bilateral knee pain 
following running, and to a lesser extent, after playing 
tennis.  The Veteran did not undergo treatment for his 
bilateral knee complaints, but he limited his activity and 
avoided standing for long periods of time and activities 
involving impact to his knees.  

Physical examination revealed no deformity, giving way, 
instability, stiffness, weakness, incoordination, decreased 
speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, effusions, or inflammation.  
The Veteran had pain and flare-ups occurring weekly, lasting 
for hours, and mild in severity.  He advised that rest 
relieves his symptoms.  There was no crepitation, mass 
behind the knee, grinding, instability, or meniscus 
abnormality found in either knee.  Both knees had clicks or 
snaps, and there was subpatellar tenderness bilaterally.  
Bilateral range of motion in the knees was normal (flexion 
to 140 degrees and extension to 0 degrees bilaterally).  
There was no objective evidence of pain with active motion 
noted bilaterally, but there was objective evidence of pain 
following repetitive motion, bilaterally.  There was no 
additional limitation of motion following three repetitions, 
but there was some minor pain noted.  The examiner indicated 
that no further loss of motion should be expected during 
flare-ups secondary to pain.  X-ray reports reveal no bone, 
joint, or soft tissue abnormality, and both knees were 
radiologically normal.  

Following the examination, the examiner noted that the 
Veteran bilateral PFS significantly effects his usual 
occupation due to pain, but that he works 10 hours per week.  
The bilateral knee pain mild to moderately affects some of 
his usual daily activities.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to an initial compensable rating 
for his service-connected bilateral knee disability, nor is 
he entitled to a rating in excess of 10 percent from 
September 15, 2009.  Prior to September 15, 2009, the 
Veteran's limitation of motion in he knees was not 
compensable under Diagnostic Codes 5260 and 5260 (even 
considering the DeLuca factors), nor was there a finding of 
arthritis to warrant separate ratings as contemplated under 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Although the Veteran 
reported bilateral knee pain during his December 2007 VA 
examination, the examiner did not find any objective 
evidence of additional functional limitation of motion, and 
he had a full range of motion in his knees bilaterally.  
Also, there was no objective evidence of painful motion 
found during the December 2007 VA examination-even after 
repetitive movements.  Additionally, there is no evidence of 
limitation of flexion and extension to warrant a separate 
evaluation of each pursuant to VAOPGCPREC 9-2004.  Objective 
testing regarding knee instability and subluxation was 
normal, despite the Veteran's reports of giving way, locking 
and dislocation of the bilateral knees.  Moreover, STRs are 
completely devoid of any complaints related to the bilateral 
knees and there is no post-service treatment for this 
disability.  Although the Veteran had subjectively reported 
knee pain, the objective evidence of record prior to 
September 15, 2009 does not support the Veteran's 
complaints.  The first objective evidence showing bilateral 
knee pain with repetitive movement was in the September 2009 
VA examination.  As such, an initial compensable rating for 
the service-connected bilateral PFS must be denied.  

The Board also finds that the Veteran is not entitled to a 
rating in excess of 10 percent from September 15, 2009.  
There is no medical evidence of record that flexion of the 
bilateral knees is limited to 30 degrees, nor is there 
evidence that his extension of the bilateral knees is 
limited to 15 degrees to warrant a higher, 20 percent 
rating.  In fact, the Veteran had full range of motion in 
both knees noted at both VA examinations.  There is no 
evidence of recurrent subluxation and instability of either 
knee to warrant a rating under Diagnostic Code 5257.  
Additionally, there is no evidence of dislocated or removed 
cartilage, nonunion and/or malunion of the tibia and fibula, 
or the presence of genu recurvatum.  As such, the 10 percent 
rating each for painful or limited motion in the bilateral 
knees, as evidenced by the findings in the September 2009 VA 
examination, is the highest rating allowable under the 
applicable regulations.  Thus, a rating in excess of 10 
percent from September 15, 2009, for service-connected 
bilateral PFS is denied.

The Board has considered whether to assign staged ratings 
pursuant to Hart, and finds that under the circumstances, 
they are not appropriate.

The Veteran does not assert that he is totally unemployable 
because of his service-connected bilateral knee disability, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his bilateral knee 
disability.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
bilateral knee disability, the Board finds that the ratings 
currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission 
for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial compensable rating prior to September 15, 2009, 
for service-connected patellofemoral syndrome of the right 
knee, and in excess of 10 percent thereafter is denied.

An initial compensable rating prior to September 15, 2009, 
for service-connected patellofemoral syndrome of the left 
knee, and in excess of 10 percent thereafter is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


